Cooper, C. J.,
delivered the opinion of the court.
The demurrer to the bill was properly sustained. The conveyance from Snider to his wife was not acknowledged, and was therefore not entitled to registration. If the defendant or its attorney saw the copy of the conveyance spread upon the record, and read it, or if actual knowledge of the fact that the *356conveyance had been made could be proved, no force would be given to the deed. It is not a question of notice, but of the validity of the transfer of the estate from the husband to the wife. The statute governing conveyances from husband to wife declares that they shall not be valid as against third persons unless in writing, acknowledged and recorded; and emphasis is given to this requirement by the declaration that change of possession shall not avail, but, ‘ •' to affect third persons, the writing must be filed for record.” Code, §2294; Montgomery v. Scott, 61 Miss., 409.
The effort of complainant to disregard the conveyance, and fix upon the land a resulting trust, because her money was paid for the same at the tax sale under which her husband bought, must fail, for the reason that she shows by her own statement that the land, when sold for taxes, belonged to her, and to her two younger brothers or sisters, who were under her care, and that the sale for taxes was permitted by her to be made in order that she might ‘ ‘ buy the same in in her own name, and for her own benefit. ’ ’ She cannot invoke the aid of a court of equity to enforce the contract made between her husband and herself in execution of this fraudulent scheme. She can obtain relief only by securing execution of that scheme, and to this a court will not lend its aid. The test whether a demand connected with an illegal act can be enforced is whether the plaintiff requires any aid from the illegal transaction to establish his case. Gilliam v. Brown, 43 Miss., 641.

The decree is affirmed.